Citation Nr: 1232655	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  04-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an effective date earlier than February 10, 1992 for the grant of service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Sebekos, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran had active service from June 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 memorandum decision, the Court vacated a March 2010 Board decision that granted an effective date of February 10, 1992 but denied an effective earlier than that date, and remanded the matter for further adjudication.

This matter came before the Board originally from a May 2002 rating decision from the RO in New York, New York.  In November 2005, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Board also remanded this case in May 2006 for additional development.  The Board denied the appeal in September 2007.  That decision was appealed to the Court.  

In June 2009, a Court order was issued, vacating the September 2007 Board decision and remanding the Veteran's claim for further adjudication in accordance with a June 2009 Joint Motion for Remand (JMR).  The Board granted in part and denied in part in the March 2010 decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2000 rating decision granted service connection for PTSD, assigning an effective date of service connection.

2.  The Veteran was notified of the rating decision in August 2000 and provided notice of his procedural and appellate rights.

3.  No communications were received from the Veteran until a May 2002 claim for an earlier effective date for service connection, from which the instant appeal arises.


CONCLUSION OF LAW

The appeal as to an earlier effective date for the grant of service connection for PTSD is dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, through counsel, contends that he is entitled to an effective date of December 28, 1978 for the grant of service connection and compensation for PTSD.  The Veteran contends that reconsideration of a December 1978 claim and award of service connection is warranted under 38 C.F.R. § 3.156(c).  Vigil v. Peake, 22 Vet. App 63 (2008).  

The Board must first address a legal question heretofore ignored by the parties of the JMR:  The Veteran's claim for service connection for PTSD was granted in an August 2000 rating decision, which assigned a November 3, 1995 effective date of service connection.  The Veteran was provided notice of the decision and his procedural and appellate rights in August 2000.  No additional evidence or statements from the Veteran or on his behalf was received in the one year following the August 2000 notice of the grant of service connection and assignment of the effective date of service connection.  The August 2000 rating decision became final in August 2001.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

The next communication from the Veteran was a May 2002 claim for an earlier effective date.  The RO denied this claim, from which arises the instant appeal.  

After the Board's May 2006 remand of this case, the Court held that a veteran could not raise a freestanding effective date claim as to a final rating decision.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (issued well before the JMR).  The remedy in such a situation is a collateral attack on the final decision in the form of a motion to revise the decision based on clear and unmistakable error (CUE).  Id.  As a result of this holding, freestanding effective date claims were to be dismissed for lack of jurisdiction.  Id.  Dismissal is warranted in situations where both the Board and the Court have previously reviewed the case on the merits.  Id., at 297-98.  

As this appeal arises from the May 2002 freestanding claim for an earlier effective date, it should have been dismissed.  The Board has no jurisdiction in this case under the Court order in Rudd.  

The JMR has, however, ordered that the Board address a series of issues regarding the substance of the Veteran's appeal.  The Board is bound to address them under the law of the case.  To avoid further ligation in this case, the Board will address this concern.  

The Veteran has asserted that the effective date for the grant of service connection for PTSD should be December 28, 1978, the date he first filed a claim for service connection for a nervous condition.  In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  The Veteran's representative argues that the Veteran is entitled to an earlier effective date under this rule.  The rule does not appear to have been considered by the RO in August 2000 (the Vigil case did not exist in 2000, and would not exist for another eight years).  The Board has already found that the February 1992 claim should have received reconsideration.  Thus, the Veteran's allegation pertains to mistaken application of existing law to the record as it was in August 2000.  The Board considers this to be part of a CUE motion that should be considered by the RO in the first instance but will discuss it here under the law of the case.  

As the following discussion is largely repetitive of the Board's earlier decisions, the Board considers the possibility of prejudicial harm to be remote.

The Veteran contends that a December 1978 claim for service connection should be reconsidered.  The Veteran filed a December 1978 claim and was granted non service-connected pension benefits in April 1979.  The Veteran did not appeal that rating decision and it is now final.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  The effective date of an award based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(r).  

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Specifically: 

where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. . . .  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

38 C.F.R. § 3.156(c) (2000).  This regulation has been subsequently revised, but the Board will apply the version in effect at the time the RO assigned the effective date of service connection.  

In December 1978, the Veteran filed a VA Form 21-526, Application for Compensation or Pension, listing a nervous condition as the disability on which the claim was based.  In completing the form, the Veteran did not provide any indication whether he sought compensation or pension or both.  The Veteran did not provide information as to any relevant treatment received during or after service, and he did not provide any information as to an event, injury, or disease incurred during service to which his nervous condition could be related.  However, the Veteran completed the sections regarding employment and income.  He specified that he had received medical care through VA.  His treatment records were obtained which showed hospitalization in 1978 and 1979 for chronic paranoid schizophrenia, without reference to his military service.  The RO adjudicated a claim of entitlement to non service-connected pension, which was granted in an April 1979 rating decision.  The RO did not, at that time, adjudicate a claim of service connection for a nervous condition.  

The Board notes that a claim must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a).  A "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

All documents must be construed to discover what place they take in the administration of veterans benefits.  The law requires VA to "give a sympathetic reading to a veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  A claim for compensation benefits may be considered a claim for pension benefits and vice versus, though the use of permissive language in the regulation affords VA discretion in determining whether a claim for one benefit should be construed as a claim for a different benefit.  See 38 C.F.R. § 3.151 (2000); cf. 38 C.F.R. § 3.152 (2000) (where claims for one form of death benefit will be construed as a claim for all types of death benefit: death pension, accrued benefits, and dependency and indemnity compensation).

Even giving a sympathetic reading to the Veteran's filing, the Board finds that the December 1978 claim was a claim for pension benefits only which was granted by the RO in April 1979.  Although the Veteran listed a nervous condition on his December 1978 Application for Compensation or Pension, he did not provide information as to any relevant treatment received during or after service.  In this regard, the February 1978 version of VA Form 21-526 used in December 1978 states that information regarding treatment received during and after service is not needed unless a veteran is claiming compensation for a disability incurred in service.  He provided no statement tending to show that the condition was caused by or had been continuous since service or even manifest within a year of separation from service.  He did cite financial information (not needed for a service connection claim), his active duty service (which was during a period of war), and cited a significant psychiatric disability (the cause of his unemployment).  These facts address the elements for non service-connected pension benefits.  See 38 C.F.R. § 3.6 (1978, 2011).  The Veteran did not allude to his disability being related to service, which is a necessary and distinct element of service connection claims.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Finally, the underlying evidence developed at the Veteran's direction showed a diagnosis of chronic paranoid schizophrenia without reference to service or a history dating his symptoms to service.  The Board finds that the Veteran did not submit a claim seeking entitlement to service connection for a nervous disorder in December 1978 nor was one raised by the evidence developed during his claim.  See Szemraj.  

The Board finds that the RO adjudicated non service-connected pension appropriately as it was the only claim present on the record in April 1979.  Without an underlying service connection claim, reconsideration of the claim under 38 C.F.R. § 3.156(c) is a legal impossibility.  

The June 2009 JMR instructed (notwithstanding the above) the Board to consider that the Veteran could not have been diagnosed with PTSD nor could he have filed a claim for PTSD in December 1978 because the medical community in general and VA in particular had not formally recognized the psychiatric disability.  See 45 Fed. Reg. 26,326 (1980); see also VAOPGCPREC 26-97.  The Board emphasizes that there was no service connection claim in December 1978.  As such, the impossibility of a PTSD diagnosis has no bearing on the outcome of whether the December 1978 claim should be reconsidered.  The impossibility of a PTSD diagnosis in 1978 is of no legal import:  Psychiatric service connection claims were routinely filed by Veterans and granted by VA in 1978.

The Court's 2011 decision also instructed that the Board address the implicit denial doctrine with regard to the December 1978 claim.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (again, a Court decision that did not exist at the time the RO address this claim or when the Board addressed this appeal in March 2010).  In furtherance of this instruction, the Court instructed the Board to discuss the similarity of the Veteran's symptoms from 1978 to the present, including a January 2006 VA medical opinion to the effect that the Veteran had PTSD all along and not chronic paranoid schizophrenia.  The Board notes that under a CUE motion to revise, the January 2006 evidence is not a permissible basis for a grant of the benefit sought.  See 38 C.F.R. § 3.105(e) (2011).  

More importantly, the Board considers the implicit denial doctrine (assuming such a doctrine exists within VA law) inapplicable with regard to the December 1978 filing.  The Board has found that there was no service connection claim in the December 1978 submission and none raised by the evidence developed thereafter.  As a result, no service connection claim could have been denied "implicitly" in April 1979, when the RO granted pension benefits.  The implicit denial doctrine is simply inapplicable on this evidentiary foundation.  

The 2011 Court decision also instructed the Board to consider whether additional development is necessary to determine whether the Veteran's psychiatric symptoms since 1978 were manifestations of PTSD.  The Board will not engage in additional development where dismissal of the appeal is required and the basis of this instruction in terms of providing a basis to grant this claim is, at best, unclear.  Furthermore, the Board has discussed the December 1978 filing at length and notes that additional medical opinion will not alter the outcome of the determination that the Veteran did not file a service connection claim in December 1978.  Thus, additional development would be futile, in any event.  It does not provide a basis to grant this claim.   

The June 2009 JMR and 2011 Court decision also require that the Board address the holding of Clemons v. Shinseki with regard to the outcome of this case.  A claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a Court decision that did not exist when the RO addressed this case).  Stated another way, VA must consider all potential psychiatric diagnoses in evaluating a service connection claim for a psychiatric disability.  The holding of Clemons does not relieve the burden of filing a service connection claim, regardless of the mental condition and its proper diagnosis.  Without such a claim, the Board finds that the holding of Clemons is inapplicable to the December 1978 filing.  

The Board observes that the prior Board decisions and the JMR and Court decision have divergent views of the underlying facts of this case.  The Board's determinations as to the December 1978 filing are not new, yet the JMR and Court decision do not indicate that the Board was clearly erroneous in determining that the December 1978 filing did not constitute a "service connection claim".  The JMR and Court decision require, it appears, application of regulations and precedents pertinent to service connection claims, which the Board finds wholly unnecessary in the absence of a service connection claim in 1978.  Simply stated, application of regulations and precedents pertinent to service connection claims are meaningless unless the Board's factual finding that no service connection claim was filed in 1978 is vacated by the Court.  In this regard, the issue of whether the Board's factual finding that no service connection claim was filed in 1978 was not clearly addressed prior to its discussing whether application of regulations and precedents (that, for the most part, did not exist when the VA addressed this case) pertinent to service connection claims should have been addressed, notwithstanding the findings of the Court in Rudd. 

The Board observes that the Veteran ultimately did file a claim of entitlement to service connection for what he termed "psychological problems" in January 1981.  This filing began the Veteran's attempts to obtain service connection for a psychiatric disability which was finally granted in August 2000.  The June 2009 JMR and the 2011 Court decision do not require that the Board address particular matters as to this subsequent filing.  

The Board concludes therefore that the Veteran's claim is not permitted under the law.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be dismissed.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The appeal must be dismissed, under the rule of Rudd, as discussed above.  As a result, VA's discharge of the duties to notify and assist have no bearing on the outcome of the appeal.  Any error lacks prejudicial harm and is therefore moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

ORDER

The appeal is dismissed. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


